 

Independent Contractor Agreement

 

This Independent Contractor Agreement (the “Agreement”), effective as of
November 13, 2015, (the “Effective Date”), is made between Bone Biologics
Corporation, a corporation organized and existing under the laws of the State of
Delaware and having a place of business at 321 Columbus Ave, Boston, MA 02116
(“Company”), and Dr. Scott Boden (“Consultant”), an individual having a place of
business located at 2842 Cravey Drive, Atlanta, GA 30345.

 

In connection with its business, Company desires the assistance of Consultant,
and Consultant is offering services to Company. Company and Consultant hereby
agree as follows:

 

1. Consulting Services.

 

1.1 Services. Consultant will serve as Company’s Chief Medical Advisor and
render the following services, in each case as specifically requested or
directed by Company, relating to: the support of Company’s research and
development efforts and the technical and/or clinical support of the Company,
which for the purposes hereof may include, but not be limited to,
physician-to-physician support, training, reimbursement, business development
support and related technology evaluations, competitive analysis and surgeon
education (the “Services”). Company understands that Consultant is a full-time
faculty member at Emory University (“Emory”), and that Emory Policies prohibit
faculty from advising on, or participating in the marketing, promotion, or sales
of Company’s products or services. Accordingly, Consultant’s Services
contemplated under this Agreement shall not include the marketing, promotion, or
sales of Company’s products or services. Consultant’s Services as Chief Medical
Advisor does not constitute Consultant being a member of company’s board of
directors nor does it constitute Consultant being the chair of company’s
scientific advisory board. Company shall provide Consultant with reasonable
prior notice of any Services Company requires and Consultant agrees to render at
least forty (40) hours of Services on behalf of the Company during each full
calendar quarter of the term of this Agreement.

 

1.2 Cooperation. The Consultant shall use best efforts in the performance of his
obligations under this Agreement. The Company shall provide such access to its
information and property as may be reasonably required in order to permit the
Consultant to perform his obligations hereunder. The Consultant shall cooperate
with the Company’s personnel and shall observe all rules, regulations and
security requirements of the Company concerning the safety of persons and
property. The Consultant agrees to declare in an appropriate way that he is a
consultant to the Company whenever he writes or speaks in public about the
Company or on any issue relating to the Company.

 

2. Compensation.

 

2.1 Stock Option. In exchange for the Services to be rendered by Consultant
hereunder, Company shall issue Consultant a stock option to purchase 1,174,816
shares of the Company’s common stock, which as of the Effective Date corresponds
to approximately 2.75% of the Company’s fully diluted shares outstanding. Such
stock option shall have a term of ten (10) years, and all shares shall vest on
the date that is the fourth (4th) year anniversary of the date of issuance of
such stock option, subject to the terms of the Company’s Equity Incentive Plan.
Notwithstanding the foregoing, (i) in the event of a termination of this
Agreement by the Company without cause pursuant to Section 4.2, or by Consultant
with or without cause pursuant to Section 4.3 and Section 4.2, respectively, a
pro-rated portion of the shares issuable pursuant to the stock option (based on
the number of months that have then elapsed from the Effective Date, divided by
48 months) shall, at the option of the Consultant, immediately vest, and (ii) in
the event of a Change of Control of the Company prior to a termination of this
Agreement, all shares issuable pursuant to the stock option shall, at the option
of the Consultant, immediately vest. For the purposes of this Agreement, the
term “Change in Control” means a merger, reorganization or consolidation
involving Company in which the voting securities of Company outstanding
immediately prior thereto cease to represent at least fifty percent (50%) of the
combined voting power of the surviving entity immediately after such merger,
reorganization or consolidation. The exercise price per share for the issued
stock option will be One Dollar and Fifty Eight Cents ($1.58), or, if greater,
the fair market value per share of the Company’s common stock as of the date of
grant, as determined by the Board of Directors of the Company. Consultant shall
have the right to forfeit the stock option at any time prior to exercise upon
written notice to the Company.

 

  

   

 

2.2 Expenses. In addition to the foregoing compensation, Company shall reimburse
Consultant for any out-of-pocket expenses incurred by Consultant in furtherance
of the Services (the “Expenses”), provided that the Company authorize such
Expenses in advance. Expenses shall not exceed Five Thousand Dollars ($5,000)
per year during the Term of this Agreement without the prior written consent of
the Company. The Consultant shall be solely responsible for all incidents of
employment for himself and his agents or representatives, including without
limitation, payment of all federal, state and local income and social security
taxes and provision for workers compensation and employment insurance.

 

2.3 Reporting Obligations. The Consultant understands that the Company may have
certain reporting obligations under the Federal Sunshine Act and various state
laws with respect to the transparency and disclosure of the Consultant’s
compensation and expenses for the Services provided pursuant to this agreement.
The Consultant acknowledges and agrees that the Company may disclose such
information as the Company, in its own judgment, determines to be necessary to
comply with these transparency and disclosure requirements and Consultant agrees
to cooperate with Company in fulfilling its reporting obligations, including,
but not limited to promptly providing Company with any reasonably requested
information in relation thereto. The Company will not publish or provide
financial information relating to Services provided by the Consultant to third
parties without the Consultant’s prior consent, unless such publication or
provision is necessary to comply with applicable laws and regulations.

 

3. Non-Exclusivity and Conflicts. It is understood and agreed by and between
Company and Consultant that Consultant maintains the right, at his sole
discretion, to render similar consulting services, and/or otherwise seek
employment with other companies during the Term of this Agreement, so long as
the same: (i) does not create a conflict of interest between Consultant’s duties
and obligations owed to the Company and Consultant’s duties and obligations owed
to any third parties; (ii) does not obligate Consultant to provide, and shall
not foreseeably obligate Consultant to provide services in connection with a
product which directly competes with products commercialized or developed by the
Company (which, for the purposes of this Agreement, such a competing product
shall include, without limitation, products that add recombinant proteins or
stem cells that are osteoinductive delivered locally on a carrier to generate
bone formation in orthopaedic applications, and shall expressly exclude
stand-alone demineralized bone matrix, small molecules, synthetic bone void
fillers, or orthopaedic hardware implants); or (iii) does not in any way
interfere with the business of the Company, and further provided that the
confidentiality of information proprietary to the Company is at all times
protected by Consultant in accordance with Article 5.

 

4. Term and Termination.

 

4.1 Term. The term of this Agreement shall commence on the Effective Date set
forth above and shall remain in effect for an initial term of four (4) years,
unless earlier terminated as provided in this Article 4; provided, however, that
term of this Agreement will automatically renew for up to six (6) successive one
(1) year periods at the end of the then-current term unless either party
provides written notice of its desire to terminate at least forty-five (45) days
prior to the expiration of the then-current term (the initial term and any
subsequent renewals thereof being collectively referred to herein as the
“Term”).

 

4.2. Termination Without Cause. Either party may terminate this Agreement for
any reason upon ten (10) days prior written notice. In addition, Company may
terminate this Agreement immediately upon written notice to Consultant (or his
legal representative) in the event of the death or legal incapacity of
Consultant.

 



  

   

 

4.3. Termination With Cause. In the event that a party commits a material breach
of its obligations under this Agreement, the other party may terminate this
Agreement upon ten (10) days prior written notice to the party in breach, unless
the breach is cured within such ten-day notice period. Notwithstanding the
foregoing, Company may terminate this Agreement immediately upon written notice
if Consultant breaches or threatens to breach any provision of Articles 3, 5, 6,
7 or 9.

 

4.4 Effects of Termination. Any stock options that are unvested on the date of
termination of this Agreement (after giving effect to any acceleration of
vesting pursuant to Section 2.1) shall be forfeited on such date of termination.
The following provisions shall survive the expiration or termination of this
Agreement: Articles 5, 6, 7, 9, 10 and 11 and Sections 4.4 and 8.3.

 

5. Confidential Information.

 

5.1 Consultant recognizes that Consultant’s relationship with the Company is one
of high trust and confidence by reason of Consultant’s access to and contact
with trade secrets and confidential and proprietary information of the Company
(collectively, “Confidential Information”). For the purposes of this Agreement,
such Confidential Information includes, but is not limited to all Company
information that is disclosed or otherwise made available to Consultant that:
(1) is not generally known to, and cannot be readily ascertained by others, (2)
has actual or potential economic value to the Company, and (3) is treated as
confidential by the Company. By way of illustration but not limitation,
Confidential Information includes: (i) information which relates to the
Company’s actual or anticipated products, software, research, inventions,
processes, techniques, designs, or other technical data; (ii) information
regarding administrative, financial or marketing activities of the Company;
(iii) information from or concerning the Company’s clients, customers,
investors, subscribers, employees, contractors and/or other third parties who
have dealings with the Company; and (iv) any materials or documents containing
any of the above information.

 

5.2 The Consultant agrees to maintain the Confidential Information in strict
confidence and to not disclose or permit the disclosure of such Confidential
Information to any persons, except that Consultant, if a company, partnership,
or other organized business, may disclose such Confidential Information to its
directors, officers, agents, employees and consultants (collectively “Agents”)
who need to know such Confidential Information in order to assist the Consultant
in the Consultant’s duties to Company. The Consultant will allow its Agents to
reproduce the Confidential Information only to the limited extent necessary to
effectuate the Services set forth herein, with all such reproductions being
considered Confidential Information. The Agents will be obligated to maintain
the confidential nature of such Confidential Information and the Consultant will
be responsible for any damages resulting from any breach of this Agreement by
its Agents. The Consultant agrees to use such Confidential Information only for
the purposes set forth herein and it shall not use any Confidential Information
for its own benefit or for the benefit of any other person or business entity.

 

5.3 Consultant’s undertaking and obligations under Section 5.2 will not apply,
however, to any Confidential Information which: (i) is or becomes generally
known to the public through no action on Consultant’s part, (ii) is generally
disclosed to third parties by the Company without restriction on such third
parties, or (iii) is approved for release by written authorization of an
executive officer of the Company.

 

5.4 Upon expiration or termination of this Agreement or at any other time upon
Company’s request, Consultant will promptly deliver to the Company all notes,
memoranda, notebooks, drawings, records, reports, files, diskettes, any other
documents and any other storage media (and all copies or reproductions of such
materials) in Consultant’s possession or under Consultant’s control, whether
prepared by Consultant or others, which contain Confidential Information. The
Consultant agrees that the Company (or any third party entrusting its own
Confidential Information to the Company) is and shall remain the exclusive owner
of the Confidential Information and of all patent, copyright, trademark, trade
secret and other intellectual property rights in, or arising from, such
Confidential Information. No option, license or conveyance of such rights to the
Consultant is granted or implied under this Agreement.

 



  

   

 

5.5 The Consultant recognizes that the Company has received and in the future
will receive from third parties their confidential or proprietary information
subject to a duty on Company’s part to maintain the confidentiality of such
information and to use it only for certain limited purposes. The Consultant
agrees to hold all such confidential or proprietary information in the strictest
confidence and not to disclose it to any person, firm or corporation or to use
it except as necessary in the course of providing Services for the Company.

 

6. Intellectual Property. The following rights and assignments in this Section 6
are subject to the Consulting Intellectual Property Waiver Policy attached
hereto as Exhibit A and incorporated herein by reference:

 

6.1. Disclosure and Records. The Consultant shall promptly disclose to the
Company any and all intellectual property that is authored, discovered,
developed, derived or reduced to practice during the course of providing the
Services (collectively, “Intellectual Property”). The Consultant shall maintain
adequate records (whether written, electronic, or otherwise) to document such
Intellectual Property, including without limitation the conception and reduction
to practice of inventions, discoveries, findings, improvements, ideas, concepts,
designs, presentations, recordings, publications, computer programs, algorithms,
protocols, system and related documentation and shall make such records
available to the Company upon request. The Company shall have sole ownership of
all such records.

 

6.2. Ownership. The Consultant hereby agrees that any Intellectual Property
subject to copyright protection is deemed to be a “work made for hire” as such
term is defined in the U.S. Copyright Act. To the extent any Intellectual
Property is not a work made for hire or is otherwise not deemed to be the sole
and exclusive property of the Company, the Consultant hereby agrees to, and
hereby does, assign, convey, and grant to the Company all of the Consultant’s
entire right, title, and interest in and to the Intellectual Property and any
and all patents, patent applications, copyrights, copyright registrations and
other forms of legal recognition and protection relating to the Intellectual
Property. Upon request, the Consultant shall cooperate with the Company, at the
expense of the Company, in obtaining legal protection for the Intellectual
Property. The Consultant agrees to execute all lawful documents that the Company
may reasonably request in order to perfect the Company’s rights in, and to apply
for, maintain, enforce and defend legal recognition of, the Intellectual
Property; in the event that the Consultant should fail or refuse to execute such
documents within a reasonable time, the Consultant hereby appoints the Company
as Consultant’s attorney-in-fact to execute and deliver any such documents on
his behalf. If in the course of providing Services to the Company, the
Consultant incorporates into the deliverables, Confidential Information, or
Intellectual Property any intellectual property IP owned or controlled by
Consultant or in which the Consultant has an interest, the Company is hereby
granted, and shall have, a non-exclusive, royalty-free, irrevocable, perpetual,
worldwide license to make, have made, modify, use and sell such intellectual
property as part of or in connection with any such deliverable, Confidential
Information or Intellectual Property.

 

6.3. Third-Party Intellectual Property. The Consultant acknowledges that the
Company does not desire to acquire any trade secrets, know-how, confidential
information, or other intellectual property that the Consultant may have
acquired from or developed for any third party (“Third-Party IP”). The
Consultant agrees that in the course of providing the Services, the Consultant
shall not improperly use or disclose any Third-Party IP, including without
limitation any intellectual property of (i) any former, existing or future
employer or clients, customers or contacts of Consultant, (ii) any person for
whom the Consultant has performed or currently performs consulting services, or
(iii) any other person to whom the Consultant has a legal obligation regarding
the use or disclosure of such intellectual property.

 



  

   

 

6.4 Company Trademarks. The Consultant shall not use any of the trademarks,
trade names or trade dress of the Company or its affiliates without the prior
written consent of the Company.

 

7. Non-Solicitation. Consultant agrees that during the Term of this Agreement
and for one (1) year thereafter, Consultant will not, directly or indirectly,
either for Consultant or any other person or entity, induce, influence or
solicit any person who is engaged as an employee, agent, independent contractor,
or otherwise by the Company to terminate his employment or engagement with the
Company. Consultant further agrees that during the Term of this Agreement
Consultant will not approach or solicit in any manner, either for Consultant or
any other person or entity, any customer of the Company to cease doing business
with the Company or to do business with Consultant or with any other person or
entity.

 

8. Independent Contractor Status.

 

8.1 For all purposes, the Consultant shall be deemed to be an independent
contractor, and not an employee, agent or partner of, or joint venturer with,
the Company. Any Agent, assistant or other person Consultant retains in
connection with the creation and preparation of the works described herein or
the provision of the Services covered by this Agreement shall be at Consultant’s
own cost and expense and will not, in any event, be or be deemed to be agents or
employees of the Company. Accordingly, neither Consultant, nor any employee of
Consultant, shall be entitled to any rights or benefits to which any employee of
the Company or any of its affiliates may be entitled. The Company shall not
withhold any amounts on account of any withholding or employment taxes from any
payments to the Consultant under this Agreement, and it shall be the sole
responsibility of the Consultant to report and pay all applicable income taxes
on all such payments. The Consultant will obtain its own liability and Workers
Compensation coverages.

 

8.2 As an independent contractor, the method and means employed by the
Consultant for performance of the terms and conditions of the Agreement shall be
and are solely at the discretion and expense of the Consultant and under the
Consultant’s sole control. The Consultant shall be the sole judge as to the
method and manner in which the Consultant performs Services under this
Agreement. The Consultant shall be responsible for all risks incurred in
connection with the Consultant’s performance of Services under this Agreement.
Any persons employed by or contracting with the Consultant to perform any part
of the Consultant’s obligations hereunder shall be under the sole control and
direction of the Consultant, and the Consultant shall be solely responsible for
all liabilities and expenses thereof. The Company shall have no right or
authority with respect to the selection, control, direction, compensation or
length of employment of such person(s).

 

8.3 The Consultant will not have any authority to commit or bind the Company to
any contractual or financial obligations without the Company’s express prior
written consent.

 

9. Representations & Warranties.

 

9.1 The Consultant represents and warrants to the Company that: (i) the
execution of this Agreement represents Consultant’s free and voluntary act; (ii)
all works and deliverables prepared and submitted by Consultant under this
Agreement will be original and will not infringe any patent or copyright or
infringe or violate any other proprietary or other rights of any other person or
entity; (iii) Consultant has not previously assigned, transferred or otherwise
encumbered any rights granted to the Company under this Agreement; (iv)
Consultant will not disclose to the Company, or induce the Company to use or
disclose any confidential information or material belonging to third parties,
except with the express written permission of the Company and the owner of such
information or material; and (v) neither the Consultant nor any of its
employees, Agents or representatives rendering Services hereunder are subject to
any agreement, including but not limited to a non-competition or non-disclosure
agreement, which would affect their ability to enter into and/or perform its
obligations under this Agreement.

 

  

   

 

9.2 The Consultant further represents, warrants and covenants to the Company
that the Consultant will comply with all laws applicable to Consultant’s
performance under this Agreement, including, but not limited to all applicable
anti-bribery and antitrust laws and those laws applicable to the Company’s
commercialization, promotion, marketing, distribution and sale of its products.
The Consultant further represents and warrants to the Company that neither the
Consultant nor any of its employees, Agents or representatives have been
debarred or suspended or are not currently under investigation by the U.S. Food
and Drug Administration for debarment or suspension action, or has not been
convicted or indicted for a crime or otherwise engaged in conduct for which a
person can be debarred or suspended under 21 U.S.C. §335a(a) or (b) and that
upon receiving notice of debarment or any such investigation or commencement of
any such proceeding concerning Consultant or any of its employees, Agents or
representatives, Consultant shall promptly notify Company and acknowledges and
agrees that Company shall have the right to terminate this Agreement.

 

9.3 The Company and Consultant declare that this Agreement is in no way
associated with any business or sales activities between the parties hereto and
in particular Consultant is by no means obligated to prescribe, recommend or
purchase any goods from the Company.

 

9.4 The Consultant represents and warrants that the performance of Services
pursuant to this Agreement does not represent an infringement of his employment
obligations and that it is in accordance with the statutory and internal
regulations of his employer and all other statutory or other regulations. The
Consultant further represents and warrants that he has fully informed the
management of his medical agency/institution or other employer about the
execution and content of this Agreement and that he has obtained the necessary
approvals that are required for performance of this Agreement.

 

9.5 The Consultant represents and warrants that he will perform the Services in
accordance with generally accepted professional standards as well as standards
designated by the Company. The Consultant shall perform all work performed as
part of the contractual relationship with the Company in a manner consistent
with all applicable laws, regulations and standards. The Consultant represents
and warrants that he has not made or provided, and will not make or provide, any
payment or benefit, directly or indirectly, to government officials, customers,
business partners, healthcare professionals or any other person in order to
secure an improper benefit or unfair business advantage, affect private or
official decision-making, affect prescription behavior, or induce someone to
breach professional duties or standards.

 

9.6 The Consultant will immediately report to the Company in writing any
suspected or detected violation of the above principles in connection with the
Company’s business and, in such cases, will cooperate fully with the Company in
reviewing the matter. In the event that the Company believes, in good faith,
that the Consultant has violated any of the above principles, the Company shall
have the unilateral right to terminate the contractual relationship with
immediate effect.

 

9.7 The Company may rely conclusively on the truth of the warranties and
representations set forth above in dealing with any third parties in connection
with the disposition or licensing of any rights granted under this Agreement.
Each of the foregoing warranties and representations shall survive the
termination of this Agreement.

 

  

   

 

10. Indemnity; Insurance.

 

10.1 Indemnification. The Consultant agrees to indemnify, defend and hold the
Company and its employees, agents and licensees harmless from any third party
claims, demands, liabilities, suits, damages, losses or expenses (including
attorney’s fees) suffered that arise or are caused by: (a) the Consultant’s
negligence or by Consultants breach of this Agreement; or (b) the Consultant’s
failure to pay the taxes, penalties, and payments referenced in Section 7 of
this Agreement. The Company agrees to indemnify, defend and hold the Consultant
harmless from any third party claims, demands, liabilities, suits, damages,
losses or expenses (including attorney’s fees) to which the Consultant may
become subject and which arise out of or are caused by or are based upon the
Services rendered by Consultant hereunder; and/or arising out of any theory of
product liability, including, but not limited to actions in the form of tort,
warranty or strict liability, including but not limited to claims based on
defects or alleged defects in the manufacture, workmanship or design of a
product manufactured or sold by the Company or a Company affiliate, its
successors and/or assigns; in each case except to the extent that such claims,
losses, damages or liabilities arise, in whole or in part, as a result of
Consultant’s negligence or intentional misconduct or Consultant’s breach of this
Agreement.

 

10.2 Insurance. Consultant acknowledges that his rendering of Services hereunder
may not be fully or adequately covered by Company’s liability insurance and
accordingly, Consultant shall, at his sole discretion and expense, procure and
maintain liability insurance of the type and for the insured values that are
reasonable and customary having regard to industry standards for business
activities of the type in which Consultant will be engaged. Upon request, and to
the extent that Consultant, at his sole discretion, elects to procure such
coverage, Consultant shall provide certificates of insurance to the Company
prior to commencement of the Services.

 

11. Miscellaneous.

 

11.1 Assignment. Consultant may not assign this Agreement, or any interest
herein, or delegate duties and obligations hereunder without the written consent
of the Company. The Company may assign this Agreement to an affiliate or in
connection with a Change of Control.

 

11.2 Remedies. Consultant understands and acknowledges that the Company’s
remedies at law for any material breach of this Agreement are inadequate and
that any such breach may cause irreparable harm to the Company. Consultant
therefore agrees that, in addition to any other rights and remedies as may exist
in the Company’s favor, the Company may apply to any court having jurisdiction
to enforce the specific performance of the provisions thereof, and shall be
entitled to injunctive relief against any act which would violate those
provisions. Consultant further agrees that Consultant shall not, in any equity
proceeding relating to the enforcement of this Agreement, raise the defense that
the Company has an adequate remedy at law. It is further agreed that in the
event of a breach of this Agreement by Consultant or anyone acting on
Consultant’s behalf or at Consultant’s direction, the Company shall be entitled
to any and all consequential damages arising from said breach, including, but
not limited to, lost profits. It is also expressly agreed that, in the event of
such a breach, the Company shall also be entitled to recover all of its costs
and expenses (including attorney’s fees) incurred by the Company in enforcing
its rights hereunder.

 

11.3 Notices. Any notice required or permitted to be given under this Agreement
shall be in writing and shall be deemed to have been given when delivered
personally or sent by courier, or by certified or registered mail, postage
prepaid, return receipt requested, duly addressed to the party concerned at the
address indicated below or to such changed address as such party may
subsequently by similar process give notice of:

 

If to the Company:

 

Bone Biologics Corporation

Attn: Legal Affairs

321 Columbus Ave, Suite 300

Boston, MA 02116

 

If to Consultant:

 

Dr. Scott Boden

2842 Cravey Drive

Atlanta, GA 30345

 



  

   

 

11.4 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, and all of which together shall be
deemed to be one and the same instrument.

 

11.5 Headings. All headings in this Agreement are for convenience only and shall
not affect the meaning of any provision hereof.

 

11.6 Binding Effect. This Agreement shall inure to the benefit of and be binding
upon the parties and their respective lawful successors, assigns, heirs, and
personal representatives.

 

11.7 Waivers. No provision in this Agreement may be waived unless such waiver is
agreed to in writing signed by the Consultant and by a duly authorized officer
of the Company. No waiver by either party hereto of any breach by the other
party of any condition or provision of this Agreement to be performed by such
other party shall be deemed a waiver of a similar or dissimilar condition or
provision at the same or any prior or subsequent time.

 

11.8 Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement. If any one or more of the provisions of this Agreement shall
for any reason be held to be excessively broad as to time, duration,
geographical scope, activity or subject, it shall be construed, by limiting it
and reducing it, so as to be enforceable to the extent compatible with the
applicable law as it shall then appear.

 

11.9 Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware. The parties
hereto expressly submit to the exercise of personal jurisdiction over them by
any courts located within the State of Delaware. The parties also expressly
agree and acknowledge that service in accordance with the notice provisions
herein shall constitute adequate service of process with respect to any legal
proceedings initiated to interpret or enforce this Agreement, and the parties
further agree not to challenge either the exercise of such jurisdiction or the
adequacy of such service.

 

11.10 Dispute Resolution. If a dispute arises under this Agreement, before
initiating a lawsuit or invoking the arbitration provisions of this Section
11.10, the parties shall attempt in good faith to settle such dispute by
negotiation between the parties’ designated senior officials. If the parties are
unable to resolve the dispute or to agree upon a mechanism to resolve the
dispute within ten (10) business days following the first written request for
dispute resolution hereunder, then at the request of either party, the dispute
shall be submitted to binding arbitration before the American Arbitration
Association (“AAA”) in accordance with the AAA Commercial Arbitration Rules
(“AAA Rules”), and judgment may be entered on the arbitration award by a court
of competent jurisdiction. All disputes submitted to arbitration will be decided
by a single arbitrator who must be a retired judge on the AAA National Roster of
Commercial Arbitrators and selected in accordance with the AAA Rules and will be
held in Boston, Massachusetts, unless otherwise mutually agreed upon by the
parties. This Section 11.10 shall not preclude the Company from exercising the
remedies set forth in Section 11.2.

 

11.11 Entire Agreement. This Agreement contains the entire understanding of the
parties hereto with respect to the Services and Consultant’s advisory and
consulting relationship with the Company. This Agreement supersedes any prior
agreements or arrangements, relative to the Services and Consultant’s advisory
and consulting relationship with the Company. No modifications of any provisions
of this Agreement shall be made unless made in writing and signed by the parties
hereto.

 

Remainder of page intentionally left blank.

 



  

   



 

IN WITNESS WHEREOF, each of the parties hereto have caused this Agreement to be
executed as a sealed instrument by its duly authorized representative, effective
as of the Effective Date first written above.

 

Bone Biologics Corporation   DR. SCOTT BODEN



    By: /s/ Stephen R. LaNeve   By: /s/ Scott D. Boden, MD Name: Stephen R.
LaNeve   Name: Scott D. Boden, MD Title: CEO   Title: Date: November 13, 2015  
Date: November 13, 2015

 

  Taxpayer ID:                                                      Check one:  
[  ] Employer Identification Number (EIN)   [  ] Social Security Number (SSN)  
    (Required for tax purposes)

 

  

   

 

Exhibit A

Consulting Intellectual Property Waiver Policy

 

Emory University, a nonprofit Georgia corporation with offices located at 1599
Clifton Road NE, 4th Floor, Mailstop 1599/001/1AZ Atlanta, Georgia 30322,
(“Emory”) has certain rights in intellectual property that is developed by its
employees during the course of their employment, as noted in Section 7.6 of the
Emory University Intellectual Property Policy.

 

Based on its internal policy, and subject to all of the conditions below, Emory
will waive its ownership rights in Inventions that are generated during, and as
a direct result of, consulting services under a consulting agreement that is
executed between an employee (the “Consultant”) and a third party (the
“Company”). “Invention” means any and all ideas, inventions, improvements, or
suggestions conceived, made, or reduced to practice by a Consultant.

 

The waiver of Emory’s rights is conditional on all of the following terms
(i)-(v) being met.

 

(i) The Consultant has disclosed the Invention to Emory University’s Office of
Technology Transfer;

 

(ii) The Invention was created without the use of Emory resources, including,
but not limited to, monies from internal or external sources, facilities, space,
equipment, services, or personnel (other than Consultant);

 

(iii) The Consultant has not, and will not, receive any payments or other
compensation, other than the payment specified in the Consulting Agreement, in
consideration of the assignment of any Invention to the Company, including, but
not limited to, bonuses, equity, royalties, an ownership interest in any
Inventions, or any profits resulting from commercialization of any Invention;

 

(iv) The Consultant and members of his/her immediate family do not have any
other relationship or agreement with the Company, including, but not limited to,
employment agreements, license agreements, equity agreements, or fiduciary
obligations; and

 

Should any of the above terms not be met for any individual Invention, Emory
reserves the right to assert its ownership to said inventions.

 



  

   

